Exhibit 10.04




NOTICE OF INDUCEMENT RESTRICTED STOCK UNIT AWARD


SHUTTERFLY, INC.


“Notice of Grant”


GRANT NUMBER: R0007821
You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”), subject to the terms and conditions of the attached Inducement Award
Agreement (Restricted Stock Units) (hereinafter “RSU Agreement”) and your Offer
Letter (as defined below), as follows:
Name:
Christopher North    

Address:        
Number of RSUs:
150,000                            

Date of Grant:
May 31, 2016                        

Vesting Commencement Date:
May 31, 2016                        

Expiration Date:
The earlier to occur of: (a) the settlement of all vested RSUs granted
hereunder, and (b) the tenth anniversary of the Date of Grant. The RSUs expire
earlier if your Service terminates earlier, as described in the RSU Agreement.

Vesting Schedule:
The RSUs will vest as follows: 40,000 on the first anniversary of the Date of
Grant; 50,000 on the second anniversary of the Date of Grant and 60,000 on the
third anniversary of the Date of Grant, subject to your continued employment as
the Chief Executive Officer of the Company on each such vesting date, except for
such accelerated vesting as set forth in the Offer Letter.

You acknowledge that the vesting of the RSUs pursuant to this Notice is earned
only by continued employment as the Chief Executive Officer, except as set forth
with regard to accelerated vesting in the Participant’s offer letter of
employment from the Company, dated on or around March 15, 2016 (the “Offer
Letter”). By accepting this award, Participant and the Company agree that this
award is granted under and governed by the terms and conditions of this Notice
of Grant, the RSU Agreement and the Offer Letter.  Participant acknowledges that
he has also read both the RSU Agreement and the Offer Letter. By accepting this
award of RSUs, Participant consents to the electronic delivery and acceptance as
further set forth in the RSU Agreement.
PARTICIPANT
SHUTTERFLY, INC.

Signature:        By:     
Print Name: Christopher North        Name:     
Its:     


1



--------------------------------------------------------------------------------






SHUTTERFLY, INC.
INDUCEMENT AWARD AGREEMENT (RESTRICTED STOCK UNITS)
(U.S. FORM)


You have been granted Restricted Stock Units (“RSUs”) by Shutterfly, Inc. (the
“Company”) subject to the terms, restrictions and conditions of your offer
letter of employment from the Company, dated on or around March 15, 2016 (the
“Offer Letter”), the Notice of Restricted Stock Unit Award (the “Notice”) and
this Inducement Award Agreement (Restricted Stock Units) (hereinafter “RSU
Agreement”).
1.Settlement. Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice.
Settlement of RSUs shall be in shares of the Company’s Common Stock and the
common stock of any successor security (“Shares”). Fractional Shares will not be
issued.
2.     No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, you shall have no ownership of the Shares allocated
to the RSUs and shall have no right to dividends or to vote such Shares.
3.    Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to you.
4.    No Transfer. The RSUs and any interest therein shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of in any
manner other than by will or by the laws of descent or distribution or court
order or unless otherwise permitted by the Committee (as defined below) on a
case-by-case basis.
5.    Termination. The RSUs shall terminate on the Expiration Date (as defined
in the Notice) or earlier as provided in the Notice. “Service” shall mean you
are employed as the Company’s Chief Executive Officer for the Company. Service
ceases upon Termination. Except as set forth in the Offer Letter, if your
Service Terminates for any reason, all unvested RSUs shall be forfeited to the
Company forthwith, and all rights you have to such RSUs shall immediately
terminate, without payment of any consideration to you. “Terminate” means, for
purposes of this RSU Agreement with respect to a Participant, that the
Participant has for any reason ceased to be employed as the Chief Executive
Officer of the Company. Participant will not be deemed to have ceased to provide
services in the case of (i) sick leave, (ii) military leave, or (iii) any other
leave of absence approved by the Committee; provided, that such leave is for a
period of not more than 90 days, unless reemployment upon the expiration of such
leave is guaranteed by contract or statute or unless provided otherwise pursuant
to formal policy adopted from time to time by the Company and issued and
promulgated to employees in writing. In the case of any employee on an approved
leave of absence, the Committee may make such provisions respecting suspension
of vesting of the award while on leave from the employ of the Company or a
Parent or Subsidiary of the Company as it may deem appropriate, except that in
no event may an award be exercised after the Expiration Date set forth in the
RSU Agreement. In the event of military leave, if required by applicable laws,
vesting will continue for the longest period that vesting continues under any
other statutory or Company approved leave of absence and, upon a Participant’s
returning from military leave (under conditions that would entitle him or her to
protection upon such return under the Uniform Services Employment and
Reemployment Rights Act), he will be given vesting credit with respect to RSUs
to the same extent as would have applied had the Participant continued to
provide services to the Company throughout the leave on the same terms as he was
providing services immediately prior to such leave. Participant will have
terminated employment as of the date he ceases to be employed as the Chief
Executive Officer, (regardless of whether the termination is in breach of local
laws or is later found to be invalid) and employment will not be extended by any
notice period or garden leave mandated by local law. The Committee will have
sole discretion to determine whether a Participant has ceased to provide
services for purposes of this RSU Agreement and the effective date on which the
Participant ceased to provide services (the “Termination Date”). In case of any
dispute as to whether Termination has occurred, the Committee shall have sole
discretion to determine whether such Termination has occurred and the effective
date of such Termination. Notwithstanding anything to


1



--------------------------------------------------------------------------------





contrary herein, any determination of the basis for Termination, however, shall
be made in accordance with the definitions and procedures of the Offer Letter.
6.    Tax Consequences. You acknowledge that there will be tax consequences upon
settlement of the RSUs or disposition of the Shares, if any, received in
connection therewith, and you should consult a tax adviser regarding your tax
obligations prior to such settlement or disposition in the jurisdiction where
you are subject to tax.
7.    Withholding Taxes and Stock Withholding. Regardless of any action the
Company or, if different, your actual employer (the “Employer”) takes with
respect to any or all income tax, national or social insurance contributions,
payroll tax, payment on account or other tax-related withholding or required
deductions (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the award, including the grant, vesting or settlement of the RSUs,
the subsequent sale of Shares acquired pursuant to such settlement and the
receipt of any dividends; and (2) do not commit to structure the terms of the
award or any aspect of the RSUs to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. You acknowledge that if
you are subject to Tax-Related Items in more than one jurisdiction, the Company
and/or the Employer may be required to withhold or account for Tax-Related Items
in more than one jurisdiction.
Prior to the settlement of your RSUs, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items withholding and payment on account obligations of the Company
and/or the Employer, and their respective agents, at their discretion. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer. With the Company’s
consent, these arrangements may also include, if permissible under local law,
(a) withholding Shares that otherwise would be issued to you when your RSUs are
settled, provided that the Company only withholds the amount of Shares necessary
to satisfy the minimum statutory withholding amount, (b) having the Company
withhold taxes from the proceeds of the sale of the Shares, either through a
voluntary sale or through a mandatory sale arranged by the Company (on your
behalf and you hereby authorize such sales by this authorization), (c) payment
by you of an amount equal to the Tax-Related Items directly by cash, check wire
transfer, bank draft or money order payable to the Company, or (d) any other
arrangement approved by the Company; all under such rules as may be established
by the Committee and in compliance with the Company’s Insider Trading Policy and
10b5-1 Trading Plan Policy, if applicable; provided however, that if you are a
Section 16 officer of the Company under the United States Securities Exchange
Act of 1934, as amended Exchange Act (the “Exchange Act”), then the method of
withholding shall be pursuant to a mandatory sale under Subsection (b) above
unless the Committee (as constituted in accordance with Rule 16b-3 under the
Exchange Act) shall establish an alternate method of withholding from
alternatives (a)-(d) above, and the Committee shall establish the method prior
to the Tax-Related Items withholding event. The Fair Market Value (as defined
below) of these Shares, determined as of the effective date when taxes otherwise
would have been withheld in cash, will be applied as a credit against the
withholding taxes.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates; you
will receive a refund of any over-withheld amount in cash and will have no
entitlement to the Shares equivalent. If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, you are deemed to have
been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.
You shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold as a result of the
vesting and settlement of the RSUs that cannot be satisfied by the


2



--------------------------------------------------------------------------------





means previously described. Finally, you acknowledge that the Company has no
obligation to deliver Shares to you until you have satisfied the obligations in
connection with the Tax-Related Items as described in this Section.
For purposes of this RSU Agreement, “Fair Market Value” means, as of any date,
the value of a share of the Company’s Common Stock determined as follows:
 
(a)    if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Board or the Committee deems reliable;
 
(b)    if such Common Stock is publicly traded but is neither listed nor
admitted to trading on a national securities exchange, the average of the
closing bid and asked prices on the date of determination as reported in The
Wall Street Journal or such other source as the Board or the Committee deems
reliable; or
 
(c)     if none of the foregoing is applicable, by the Board or the Committee in
good faith.


8.    Acknowledgement. The Company and you agree that the RSUs are granted under
and governed by the Notice, this RSU Agreement and the Offer Letter, which is
incorporated by reference. You: (i) acknowledge receipt of a copy of the Offer
Letter and each of these grant documents, (ii) represent that you have carefully
read and are familiar with the provisions in the Offer Letter and the grant
documents, and (iii) hereby accept the RSUs subject to all of the terms and
conditions set forth in this RSU Agreement and those set forth in the Notice and
the Offer Letter.
9.    Entire Agreement; Enforcement of Rights. This RSU Agreement, the Notice
and the Offer Letter constitute the entire agreement and understanding of the
parties relating to the subject matter herein and supersede all prior
discussions between them. Any prior agreements, commitments or negotiations
concerning the acquisition of the Shares hereunder are superseded. No
modification of or amendment to this RSU Agreement, nor any waiver of any rights
under this RSU Agreement, shall be effective unless in writing and signed by the
parties to this RSU Agreement. The failure by either party to enforce any rights
under this RSU Agreement shall not be construed as a waiver of any rights of
such party.
10.    Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and you with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer, which compliance the Company shall, in its absolute
discretion, deem necessary or advisable.
11.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
acquisition or sale of the underlying Shares. You are hereby advised to consult
with your own personal tax, legal and financial advisors regarding the RSUs
before taking any action related to the RSUs.
12.    Governing Law; Severability. If one or more provisions of this RSU
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this RSU Agreement,
(ii) the balance of this RSU Agreement shall be interpreted as if such provision
were so excluded and (iii) the balance of this RSU Agreement shall be
enforceable in accordance with its terms. This RSU Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflicts of
law. For purposes of litigating any dispute that may arise directly


3



--------------------------------------------------------------------------------





or indirectly from the Notice and this RSU Agreement, the parties hereby submit
and consent to litigation in the exclusive jurisdiction of the State of
California and agree that any such litigation shall be conducted only in the
courts of California or the federal courts of the United States for the Northern
District of California and no other courts.
13.    No Rights as Employee, Director or Consultant. Nothing in this RSU
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to Terminate your Service,
for any reason, with or without Cause.
14.    Adjustment. In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of Shares covered by this RSU shall be
proportionately adjusted, in the same manner and at the same time as similar
adjustments are made under the Company’s 2015 Equity Incentive Plan (the “2015
Plan”), subject to any required action by the Board or the stockholders of the
Company and in compliance with applicable securities laws; provided that
fractions of a Share will not be issued.
15.    Corporate Transactions. Except as otherwise set forth in this RSU
Agreement or the Offer Letter, in the event of a Corporate Transaction (as
defined in the 2015 Plan), this RSU shall be treated in accordance with Section
21.1 of the 2015 Plan.
16.    Consent to Electronic Delivery and Acceptance of All RSU Documents and
Disclosures. By your acceptance of this award of RSUs, you consent to the
electronic delivery of the Notice, this RSU Agreement, account statements,
prospectuses required by the SEC, U.S. financial reports of the Company, and all
other documents that the Company is required to deliver to its stockholders
(including, without limitation, annual reports and proxy statements) or other
communications or information related to the RSUs. Electronic delivery may
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the RSUs, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion. You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail at stock@shutterfly.com. You further
acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. You agree, for purposes of the RSUs, to use an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company. Also, you understand that your consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at stock@shutterfly.com. Finally, you understand that
you are not required to consent to electronic delivery.
17.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the RSUs and on any Shares acquired under the RSUs,
to the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
18.    Code Section 409A. For purposes of this RSU Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”). Notwithstanding anything
else provided herein, to the extent any payments provided under this RSU
Agreement in connection with your termination of employment constitute deferred
compensation subject to Section 409A, and you are deemed at the time of such
termination of employment to be a “specified employee” under Section 409A, then
such payment shall not be made or commence until the earlier of (i) the
expiration of the six-month period measured from your separation from service
from the Company or (ii) the date of your death following such a separation from
service; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to you including, without


4



--------------------------------------------------------------------------------





limitation, the additional tax for which you would otherwise be liable under
Section 409A(a)(1)(B) in the absence of such a deferral. To the extent any
payment under this RSU Agreement may be classified as a “short-term deferral”
within the meaning of Section 409A, such payment shall be deemed a short-term
deferral, even if it may also qualify for an exemption from Section 409A under
another provision of Section 409A. Payments pursuant to this section are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.
19.    Award Subject to Company Clawback or Recoupment. The RSUs shall be
subject to clawback or recoupment pursuant to any compensation clawback or
recoupment policy adopted by the Board as required by law during the term of
your employment or other Service that is applicable to executive officers (to
the extent required by applicable law), Employees, Directors or other service
providers of the Company, and in addition to any other remedies available under
such policy and applicable law may require the cancellation of your RSUs
(whether vested or unvested) and the recoupment of any gains realized with
respect to your RSUs.
20.    Administration. This RSU Agreement will be administered by the either the
majority of the independent members of the Company’s Board of Directors (the
“Board”) or the Compensation Committee of the Board (the “Compensation
Committee”, and either referred to herein as the “Committee”). The Committee
will have full power to implement and carry out this RSU Agreement.
21.    Miscellaneous. The Company may assign any of its rights under this RSU
Agreement. This RSU Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this RSU Agreement will be binding upon you and your
heirs, executors, administrators, legal representatives, successors and assigns.


BY ACCEPTING THIS AWARD OF RSUS, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE, IN THE NOTICE AND THE OFFER LETTER.








5

